

117 HR 5517 IH: Fair Adjudications for Immigrants Act
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5517IN THE HOUSE OF REPRESENTATIVESOctober 8, 2021Mr. Espaillat (for himself, Ms. Ocasio-Cortez, Mr. Carson, Ms. Titus, Ms. Norton, Ms. Meng, Ms. Omar, Mr. McGovern, Ms. Schakowsky, Mr. García of Illinois, Mr. Vargas, Mr. Takano, Ms. Scanlon, Mr. Jones, Mr. Cárdenas, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to alter the definition of conviction, and for other purposes.1.Short titleThis Act may be cited as the Fair Adjudications for Immigrants Act.2.Expungement and sentencing(a)Definition of conviction(1)In generalSection 101(a)(48) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(48)) is amended to read as follows: (48)(A)The term conviction means a formal judgment of guilt entered by a court.(B)The following may not be considered a conviction for purposes of this Act:(i)An adjudication or judgment of guilt that has been dismissed, expunged, deferred, annulled, invalidated, withheld, vacated, or pardoned federally or by a State or locality, including by the President of the United States or by a person or agency authorized by State law to grant such pardon.(ii)Any adjudication in which the court has issued—(I)a judicial recommendation against removal; (II)an order of probation without entry of judgment; or (III)any similar disposition. (iii) A judgment that is on appeal or is within the time to file direct appeal. (C)(i)Unless otherwise provided, with respect to an offense, any reference to a term of imprisonment or a sentence is considered to include only the period of incarceration ordered by a court.(ii)Any such reference shall be considered to exclude any portion of a sentence of which the imposition or execution was suspended..(2)Retroactive applicabilityThe amendment made by this subsection shall apply with respect to any conviction, adjudication, or judgment entered before, on, or after the date of the enactment of this Act.(b)Judicial recommendation against removalThe grounds of inadmissibility and deportability under sections 212(a)(2) and 237(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2) and 1227(a)(2)) shall not apply to an alien with a criminal conviction if, after having provided notice and an opportunity to respond to the prosecuting authorities, the sentencing court issues a recommendation to the Secretary that the alien not be removed on the basis of the conviction. 